NO. 07-07-0312-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 24, 2008
                         ______________________________

                        IN THE MATTER OF A.G.N., A CHILD
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                           SITTING AS A JUVENILE COURT

                NO. 9084-J#1; HONORABLE W. F. ROBERTS, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      A.G.N., a juvenile, appeals an order of commitment to the Texas Youth Commission

(“TYC”). We agree with appointed counsel’s conclusion the record fails to show any

arguably meritorious issue which would support the appeal, and affirm the juvenile court’s

judgment.


      On June 22, 2007, A.G.N. was committed to TYC by indeterminate order modifying

disposition. Tex. Fam. Code Ann. § 54.05 (Vernon Supp. 2006). His trial counsel filed a

notice of appeal on July 9, 2007, and was thereafter granted leave to withdraw from the

representation. On August 7, 2007, the juvenile court denied the application of A.G.N.’s
mother for court-appointed counsel. Finding no indication that A.G.N. subsequently

received appointed or retained appellate counsel, we abated and remanded this cause to

the juvenile court, in part, for a determination of whether A.G.N. was entitled to appointed

counsel.1 Thereafter, counsel was appointed to represent appellant in this appeal.2


       Appellant's appointed appellate counsel has filed a motion to withdraw and a brief

in support pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967) and In re D.A.S., 973 S.W.2d 296 (Tex. 1998) (finding procedures enumerated in

Anders apply to juvenile matters), in which he certifies that he has diligently reviewed the

record and, in his professional opinion, under the controlling authorities and facts of the

cases, there is no reversible error or legitimate grounds on which a non-frivolous appeal

can arguably be predicated. The brief discusses in detail the procedural history, facts, and

law applicable to this matter. Counsel also notes a potential issue on which error may lie

but, with reference to supporting law, concludes the record does not support an appeal.

Counsel has certified that a copy of the Anders brief and motion to withdraw have been

served on appellant,3 and that counsel has advised appellant of his right to review the

record and file a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–


       1
       In re A.G.N., No. 07-07-0312-CV, 2007 WL 2819671 (Tex.App.–Amarillo
September 28, 2007) (mem. op.).
       2
         After conducting a hearing to determine appellant’s indigency, the juvenile court
determined appellant was not entitled to court-appointed counsel. Thereafter, on October
2, 2007, the juvenile court determined that appellant’s mother had failed to employ an
attorney since being ordered to do so on August 6, 2007. To expedite this appeal, the
juvenile court appointed an attorney to represent appellant in this appeal.
       3
           Counsel has also sent a copy of the motion to withdraw and brief to appellant’s
mother.

                                             2
Waco 1994, pet. ref'd). By letter, this Court also notified appellant’s mother of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Neither appellant nor his mother have filed a response.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the juvenile court for appointment of

new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       Appellate counsel points to one ground on which an arguably meritorious argument

may lie on appeal. Counsel notes potential legal and factual insufficiency of the evidence

to support the juvenile court’s modification of its original disposition. After a complete

review of the record, however, we agree with appellate counsel that the grounds identified

do not arguably support an appeal.


       The evidence in the record demonstrates that appellant was originally adjudicated

for aggravated sexual assault of a child and was placed on probation, subject to certain

terms and conditions, including the successful completion of a program at a facility outside

his home. Appellant was subsequently placed at Pegasus School, Inc. After appellant was




                                             3
unsuccessfully discharged4 from this facility, the State moved to modify the disposition.5

The record reflects that at the time of the disposition hearing, appellant was unable to

abide by the rules in several facilities, even those of a highly structured nature. The record

also shows that appellant lacked family support with regard to his treatment needs and

appellant’s mother was uncooperative with efforts to place appellant in less restrictive

environments.


       Juvenile courts are vested with broad discretion in determining the suitable

disposition of children found to have engaged in delinquent conduct. In re E.R.L., 109
S.W.3d 123, 128 (Tex.App.–El Paso 2003, no pet.); In re T.R.S., 115 S.W.3d 318, 320

(Tex.App.–Texarkana 2003, no pet.). This is particularly true in hearings to modify

disposition. Id. An abuse of discretion does not occur as long as some evidence of

substantive and probative character exists to support the trial court’s decision. In re E.R.L.,
109 S.W.3d at 128. See also In re J.R.C., 236 S.W.3d 870, 875 (Tex.App.–Texarkana

2007, no pet.). Our review of the trial court is informed by the explicit considerations put

forth in section 54.04(i) of the Family Code. See Tex. Fam. Code Ann. § 54.04(i) (Vernon


       4
         Appellant was placed at Pegasus School, Inc. on February 27, 2007, and was
discharged unsuccessfully on March 27, 2007. Appellant was discharged because he was
disruptive, violent, ran away on two occasions, and engaged in physical altercations and
assaults on staff members and peers.
       5
        The hearing on the State’s motion commenced on April 16, 2007. At the close of
that hearing, the juvenile court directed further inquiry be made into alternative placements
for appellant as the juvenile court was concerned about placing him in Texas Youth
Commission. The hearing continued on June 22, 2007, during which the juvenile court
found that a modification of the prior disposition was appropriate. Finding placement
outside his home was necessary and reasonable efforts were made to eliminate or prevent
that need, the juvenile court placed appellant in TYC for an indeterminate period of time
not to exceed appellant’s 19th birthday.

                                              4
2007). We note also that where the underlying offense was aggravated assault of a child,

as here, commitment to TYC is authorized.       Tex. Fam. Code Ann. § 54.05(f) (Vernon

2007). The evidence in the record before us is sufficient to support the juvenile court’s

modification of the disposition order.


       Our review convinces us that appellate counsel conducted a complete review of the

record for this cause. We have also made an independent examination of the entire record

to determine whether there are any arguable grounds which might support the appeal from

the juvenile court’s order modifying its original disposition. We agree the record presents

no arguably meritorious grounds for review. Accordingly, we grant counsel's motion to

withdraw and affirm the judgment of the juvenile court.




                                                 James T. Campbell
                                                     Justice




                                            5